DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

This office action is in response to claims filed on October 19, 2021.
Applicant’s amendment to claims 1, 4, 5, and 7-14 is acknowledged.
Claims 2, 3, and 6 are cancelled. Claims 15-21 are also cancelled (refer to Election/Restrictions, below.)
Claims 1, 4, 5, and 7-14 are allowed.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-21 directed to an invention non-elected without traverse.  Accordingly, claims 15-21 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Scarbrough on November 1, 2021.


(Claim 1) -- A device for dispensing a cushioning and packaging element from at least one paper web comprising:
at least two guiding means around which the at least one paper web is wound,
at least one drive means of the at least one paper web, and
at least one wrinkling means of the at least one paper web,
wherein the at least two guiding means extend downstream of the at least one wrinkling means, and wherein the at least two guiding means are longitudinal profiles,
and wherein the dispensing device further comprises a shaping means of the at least one paper web, said shaping means is located upstream of the at least two guiding means, which allows positioning of the at least one paper web around said at least two guiding means, 
the shaping means comprises a closed path of the at least one paper web, the closed path has an inlet and an outlet allowing the at least one paper web to wind around the said at least two guiding means,
and wherein each upstream ends of the at least two guiding means is fixed or molded to the shaping means,
the upstream ends of the at least two guiding means are located inside a space arranged by the closed path. --

Allowable Subject Matter
Claims 1, 4, 5, and 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims in this application have been allowed because the prior art of record in this application fails to disclose either singly or in combination the device for dispensing a cushioning and packaging element comprising
The combination set forth in the claims are not discussed, taught or suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRAACHI M. PATHAK whose telephone number is (571)272-8005. The examiner can normally be reached Monday & Tuesday 8:30 am-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






November 1, 2021